DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1, figure 2 (claims 1-10) in the reply filed on 1/7/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 11-20 directed to species non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest allocating storage space on the second set of memory devices 
With regards to claims 2-10, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.
The following is a discussion of the closes prior art found and how it differs from the instant case:
US Patent Application Publication No. 20110296133 to Flynn et al. and US Patent Application Publication No. 20110060887 to Thatcher et al. both teach an apparatus to allocate data storage space which may be configured with the steps of receiving an allocation request, determining if a logical space of a data storage device has sufficient unassigned and/or unallocated logical space and then providing a reply. Further, a forward map is used search virtual or logical address space or namespace to determine or identify assigned physical addresses from logical identifier(s).  Flynn et al. and to Thatcher et al. teach all of these limitations but are silent as to the reasons for allowance above. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152. The examiner can normally be reached Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181